TWELFTH AMENDMENT TO DISTRIBUTION AGREEMENT This Twelfth Amendment (“Amendment”) to the Distribution Agreement dated as of December 31, 2012, as amended from time to time (the “Agreement”), by and between Investment Managers Series Trust (the “Client) and IMST Distributors, LLC (“Distributor”) is entered into as of October 17, 2014 (the “Effective Date”). WHEREAS, the Client and Distributor wish to amend Exhibit A of the Agreement to reflect the addition of the Oak Ridge Large Cap Growth Fund and the Oak Ridge Small Cap Growth Fund; and WHEREAS, Section 16 of the Agreement requires all amendments to be in writing and signed by the parties; NOW, THEREFORE, the Client and Distributor hereby agree as follows: 1. Exhibit A to the Agreement is hereby amended and restated as provided on Appendix A attached hereto. 2. Except as amended hereby, all other terms and conditions of the Agreement shall remain in full force and effect and are hereby incorporated herein by reference. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed an original, but all of which shall together constitute one and the same instrument. IN WITNESSWHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the day and year first above written. IMST DISTRIBUTORS, LLC
